Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an after-final amendment filed on 05/04/2021 for application number 16/592,570. Claims 1, 16, 18, and 28-30 have been amended. Applicant’s amendment has overcome the 35 USC 112(b) rejection identified in the previous office action. Claims 1-13 and 15-30 are pending.

Reason for Allowance
Claims 1-13 and 15-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Vivo (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018, R1-1808223; hereinafter “NPL1”)
Intel Corporation (3GPP TSG RAN WG1 Meeting #92bis, Sanya, China, April 16th – 20th, 2018, R1-1805575; hereinafter “NPL2”)
Chandrasekhar et al. (US 20190069285 A1; hereinafter “Chandrasekhar”)
Zhang et al. (US 20190174466 A1; hereinafter “Zhang”)
Intel Corporation (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018, R1-1808671; hereinafter “NPL3”)


Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, before a threshold time, a first control channel associated with a first priority, the first control channel indicating a first set of time-frequency resources that occur after the threshold time, the first set of time-frequency resources allocated for a shared channel transmission for the UE; 
determining a second set of time-frequency resources that occur after the threshold time, the second set of time-frequency resources associated with a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel to be monitored for by the UE after the threshold time, the second control channel associated with a second priority based at least in part on the set of transmission parameters; and 
monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time- frequency resources based at least in part on a set of priority rules for the first priority and the second priority, the set of priority rules applied before the threshold time for the potential shared channel transmission that is currently unscheduled..”
In contrast, the closest prior art, NPL1, discloses a method for wireless communications, comprising: identifying a set of transmission parameters for shared channel transmissions in a wireless communications system (Sec. 2.1, second paragraph); identifying a first shared channel transmission (aperiodic/dynamically scheduled) associated with a first set of time- frequency resources, the first shared channel transmission corresponding to a first control channel associated with a first priority (Sec. 2.1: Rule 2.); determining a second set of time-frequency resources for a second shared channel transmission (aperiodic/dynamically scheduled), the second shared channel transmission corresponding to a second control channel associated with a second priority based at least in part on the set of transmission parameters (Sec. 2.1, Proposal 1, Rule 2); and  monitoring for the first shared channel transmission over the first set of time-frequency resources or the second shared channel transmission over the second set of time- frequency resources based at least in part on a set of priority rules for the first priority and the second priority (Sec. 2.1, Proposal 1: monitoring only the higher priority shared channel). 
But, as argued persuasively by the applicant, the set priority order described in NPL1 where the aperiodic channels are prioritized before periodic/semi-persistent channels in all cases where both occur after a scheduling offset threshold, however, is not the same as "monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time frequency resources based at least in part on a set of priority rules [based at least in part on the set of transmission parameters]," as recited in amended independent claim 1. For example, in NPL1, the UE prioritizes channels that "both occur after a scheduling offset," but is unable to monitor either "the shared channel transmission" which is scheduled to occur or "the potential channel transmission" which is currently unscheduled based on identified transmission parameters.
In addition, as further argued persuasively by the applicant, NPL1 only discusses priority rules applied for "aperiodic channels/RSs [occurring] after the scheduling offset threshold" (NPL1, Section 2.1) (emphasis added), which is not the same as " [applying] the set of priority rules [] before the threshold time for the potential shared channel transmission that is currently unscheduled," as recited in amended independent claim 1. Stated alternatively, NPL1 applies priority rules upon scheduling the aperiodic channels/RSs, and does not apply a priority to a "potential shared channel transmission that is currently unscheduled."
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 18, 29, and 30 mutatis mutandis.  Accordingly, claims 1-13 and 15-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471